DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraphs [0029], line 1, and paragraph [0047], line 2, the numeral “10” is referred to as “an exemplary reel assembly”.  However, in paragraph [0030], line 1, numeral “10” is referred to as “the cable spooling system”.  It appears that the reference to numeral “10” in paragraph [0030] should be changed to --an exemplary reel assembly-- in order to maintain consistency throughout the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  On line 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 is vague and indefinite.  On line 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by 
Claim 20 is vague and indefinite.  On line 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baugh et al (U.S. Patent No. 5,950,953), hereinafter “Baugh ‘593”.
With respect to Claim 1, Baugh ‘593, Figures 1-3, teaches a reel assembly for accepting, holding, and deploying cable, hose, umbilical connection or the like, comprising: 
a spool assembly including a frame 12 and a drum 30 mounted in said frame 12, the drum 30 including a core 32 and end flanges 34,36 for storing said cable, hose or umbilical connection; 
a motor 90; 
a drive unit 92, the motor 90 coupled to the drum 30 via the drive unit 92; 
a guide rail 28,29 having a plurality of positions 160; and 
a level wind assembly 60 selectively couplable to the drum 30 for powered movement from a first position along the guide rail 28,29 to a second position along the guide rail 28,29.  
Claim 5, Baugh ‘593 further teaches where the positions of the guide rail are defined by sets of apertures 160.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baugh ‘593 as applied to Claims 1 and 5 above, and further in view of Baugh (U.S. Patent Application Publication No. 2017/0254160), hereinafter “Baugh ‘160”.
With respect to Claim 6, Baugh ‘593 is advanced above.
Baugh ‘593 teaches all the elements of the reel assembly except for where the drive unit further comprises a selector valve for switching between a normal operational mode and a repositioning operational mode.
However, Baugh ‘160 teaches where the drive unit further comprises a selector valve 252 for switching between a normal operational mode and a repositioning operational mode.
It would have been obvious to one of ordinary skill in the art to provide Baugh ‘593 with a selector valve, as taught by Baugh ‘160, for the purpose of controlling motor air pressure.
With respect to Claim 7, Baugh ‘160 further teaches where an overall output of the drive unit is limited in the repositioning operational mode.
Allowable Subject Matter
Claims 2-4 and 8-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 2-4 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the reel assembly set forth including a fork plate attached to the drum, the fork plate for selectively coupling the repositionable level wind assembly to the reel.
	None of the references of the prior art teach or suggest a fork plate attached to the drum as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the reel assembly in the manner required by the claims.
	Claims 8-10 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the reel assembly set forth including an adjustment arm fixedly coupled to the level wind and rotatably coupled to the drum.  
	None of the references of the prior art teach or suggest an adjustment arm fixedly coupled to the level wind and rotatably coupled to the drum as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the reel assembly in the manner required by the claims.
	Claims 11-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the reel assembly set forth including two fork plates, each fork plate adjustably coupled to one of the end flanges of the 
	None of the references of the prior art teach or suggest two fork plates and an adjustment arm rotatably coupled to the spool assembly as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the reel assembly in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Nos. 8,061,644; 10,865,068;  9,206,658; 7,363,968; 7,210,647; 4,767,073; 4,410,297; 9,815,528; 9,714,154; 5,887,815; and U.S. Patent Application Publication Nos. 2018/0023354; 2006/0011765; 2020/0095089; 2003/0089400 teach various reel assemblies with level wind mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654